Citation Nr: 1213335	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in March 2010, the Veteran indicated that he wanted to have a hearing before the Board at the local RO.  The Veteran was scheduled for a travel board hearing in March 2012.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011).  

The Board notes that the RO phrased the issue on appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition.  See the November 2007 rating decision.  The record reflects that the Veteran's claim folder is a rebuilt claims folder.  The RO references no prior final decision in the November 2007 rating decision or in the December 2009 statement of the case (SOC).  There is also no evidence of a prior decision in the Veterans Appeals Control and Locator System (VACOLS) system or in the Veteran's virtual VA claims folder.  As such, the Board has determined that the claim will be adjudicated on a de novo basis, as reflected on the tile page of the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Competent and probative evidence of a skin disorder is not of record.  



CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5 .103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

The Board finds that the VCAA notice requirements have been satisfied by the August 2007 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  To the extent that the August 2007 letter addressed the standard for reopening claims after a prior final RO decision, any defect of that notice is not prejudicial to the Veteran because he was also informed of the evidence necessary to substantiate the claim of service connection and he has provided argument regarding the merits of the service connection claim.  Additionally, the appellant was represented by a certified veterans' service organization throughout the claims process who also provided arguments on the service connection claim.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the appellant. 

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the August 2007 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained VA outpatient treatment records from February 2003 to May 2010.  Attempts to obtain the Veteran's complete service treatment records from the service department have been made.  The service department responded in July 2009 that all available records for the Veteran that were requested from the RO were mailed.  Of record are the Veteran's December 1973 enlistment examination report and his December 1973 report of medical history at enlistment.  The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Although an examination or an opinion was not obtained in connection with the Veteran's claim, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2011). 

Here, the evidence does not indicate that the Veteran has a current skin disability that may be associated with his active service.  In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal connection between his claimed skin disorder and service.  The RO informed the Veteran that he would need medical evidence of a relationship between his claimed disability and service, and the Veteran has not provided such evidence nor indicated where such evidence may be found.  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  As discussed below, the only evidence indicating a possible association between the claimed skin disorder and service are the Veteran's own conclusory generalized statements, which are not supported by the evidence of record.  Consequently, VA was not required to afford him an examination as to the etiology of his claimed skin disorder.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Decision

The Veteran seeks service connection for a skin disorder.  He essentially asserts that he incurred a skin disorder during his military service, and that he has a current skin disorder that is attributable to his military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.303.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Board notes that in cases where the Veteran's service treatment records are through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, VA has made unsuccessful attempts to obtain the Veteran's missing service treatment records.  The Veteran has been advised of the RO's unsuccessful efforts and was requested to send any pertinent records he had.  Thus, the Board concludes that VA's heightened duty to assist the Veteran is satisfied.  The Board is also mindful of the heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Review of the evidentiary record reveals that there is no probative, competent or credible evidence showing that the Veteran has a current skin disorder.  The available service treatment records show no complaints, treatment, or diagnosis of a skin disorder.  An April 1974 Report of Board of Medical Survey noted that the Veteran was discharged by reason of physical disability without noting a diagnosis or disability.  Post service treatment records beginning in July 2003 reflect treatment for a skin disorder.  Specifically, the Veteran visited his local VA outpatient treatment facility in July 2003 with complaints of tender bumps around his genital area.  He was diagnosed with cellulitis of the penis and prescribed medication.  In September 2003, the Veteran visited the VA emergency room with complaints of non-healing penile lesions that have been ongoing for approximately two months.  After a physical examination, the Veteran was diagnosed with chronic penile lesions and rule out Candida infection with secondary bacterial infection.  He was given a trial sample of an antifungal topical cream and requested to keep the area clean and dry.  The Veteran returned to the local VA outpatient treatment facility again in May 2004 with continuing complaints of a rash on his genital and penis area.  He was assessed with candidiasis and placed on the fungal infection, nystatin.  Post service treatment records thereafter show no complaints, treatment, or diagnosis of a skin disorder.  In fact, at no time since the Veteran filed his claim for service connection for a skin disorder in January 2007 has a skin disorder been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which holds that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Probative and credible evidence of a current skin disability is not present.  The Veteran was informed in August 2007 that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the VA outpatient treatment records already identified and obtained.  The Board has considered the Veteran's statements that he has a current skin disability due to his military service.  This contention is not found to be credible because it is inconsistent with the VA treatment records which do not show any complaints of, treatment for, or a current diagnosis of skin disorder.  There is no competent, probative or credible evidence of record that documents the presence of a skin disorder.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of a diagnosis and etiology of the claimed skin disorder, requires specialized training and is therefore not susceptible of lay opinions on etiology.  

Since there is no competent, probative or credible evidence of a current skin disability, service connection cannot be granted.  See Brammer; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected.)  For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for a skin disorder, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a skin disorder is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


